[Cite as Smith v. Collectors Triangle, Ltd., 2020-Ohio-6966.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  HARRISON COUNTY

                                PATRICIA CAROL SMITH et al.,

                                         Plaintiffs-Appellants,

                                                       v.

                           COLLECTORS TRIANGLE, LTD. et al.,

                                       Defendants-Appellees.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 19 HA 0010


                        Appellants’ Application for Partial Reconsideration


                                         BEFORE:
                  Cheryl L. Waite, Gene Donofrio, David A. D’Apolito, Judges.


                                                JUDGMENT:
                                                  Denied.



Atty. Sara E. Fanning, Roetzel & Andress, LPA, 41 South High Street, Huntington Center,
21st Floor, Columbus, Ohio 43215 and Atty. David J. Wigham and Atty. Emily K.
Anglewicz, Roetzel & Andress, LPA, 222 South Main Street, Suite 400, Akron, Ohio
44308, for Plaintiffs-Appellants
                                                                                         –2–


Atty. Andrew P. Lycans and Atty. Eric T. Michener, Critchfield, Critchfield & Johnston,
LTD, 225 North Market Street, P. O. Box 599, Wooster, Ohio 44691, for Defendants-
Appellees Collectors Triangle, Ltd.

Atty. Nathan D. Vaughn and Atty. Giuseppe Ionno, Kimble Company, 3596 S.R. 39 NW,
Dover, Ohio 44622, for Defendants-Appellees ESK ORI, LLC, GDK ORI, LLC, GWK ORI,
LLC, JEM ORI, LLC, KBK ORI, LLC, and RHDK Oil & Gas, LLC.

Atty. Kevin Colosimo, Atty. Christopher Rogers, and Atty. Daniel P. Craig, Frost Brown
Todd, LLC, Union Trust Building, 501 Grant street, Suite 800, Pittsburgh, Pennsylvania
15219, for Defendant-Appellee Ascent Resources-Utica, LLC.



                               Dated: December 31, 2020


PER CURIAM.

       {¶1}   Appellants Patricia Carol Smith, Catherine Finney, Agnes Worrell, and

Doug Worrell have filed a motion for partial reconsideration of our decision in Smith v.

Collectors Triangle, Ltd., 7th Dist. Harrison No. 19 HA 0010, 2020-Ohio-4823. Appellants

argue that in paragraph three of our Opinion we erroneously describe the acreage

involved in the appeal.      For the reasons provided, Appellants' motion for partial

reconsideration is denied.


       The test generally applied upon the filing of a motion for reconsideration in

       the court of appeals is whether the motion calls to the attention of the court

       an obvious error in its decision, or raises an issue for consideration that was

       either not considered at all or was not fully considered by the court when it

       should have been.


Columbus v. Hodge, 37 Ohio App.3d 68, 523 N.E.2d 515 (10th Dist.1987), paragraph one

of the syllabus.


Case No. 19 HA 0010
                                                                                          –3–


       {¶2}   “Reconsideration motions are rarely considered when the movant simply

disagrees with the logic used and conclusions reached by an appellate court.” State v.

Himes, 7th Dist. Mahoning No. 08 MA 146, 2010-Ohio-332, ¶ 4, citing Victory White Metal

Co. v. Motel Syst., 7th Dist. Mahoning No. 04 MA 245, 2005-Ohio-3828; Hampton v.

Ahmed, 7th Dist. Belmont No. 02 BE 66, 2005-Ohio-1766.

       {¶3}   Here, Appellants seek partial reconsideration of our Opinion pertaining to

land acreage descriptions. The initial filing in this matter involved two parcels of property.

Appellants contend that, contrary to our Opinion, their appeal concerned both the 63.7

and the 103.75 acre tracts of land.

       {¶4}   This matter came to us on a motion to dismiss in the trial court and therefore,

has a limited factual record. In our underlying Opinion we noted that it was unclear

whether the oral agreement at issue in the matter applied to the 103.75 acre tract due to

this limited record and the fact that the larger tract of land was not part of the appeal.

       {¶5}   The limited evidence within the record shows that the original property,

which included both tracts of land, was sold during partition proceedings. The 63.7 acre

tract was eventually sold to Collector’s Triangle by means of a 1998 Sheriff’s Deed. The

103.75 acre tract of land was sold in a separate sheriff’s deed. There is no evidence

within the record to suggest that the grantee of the deed to the larger tract is associated

with Collector’s Triangle. The grantee was not named as a party in the instant complaint.

As such, neither the trial court nor this Court has the ability to declare that the 103.75 tract

of land is bound to the oral agreement alleged in this matter.

       {¶6}   Importantly, while the amended complaint alleged that the oral agreement

and the oil and gas lease applies to both tracts of land, this is immaterial and irrelevant to




Case No. 19 HA 0010
                                                                                      –4–


the matter at hand. The issues presented to the trial court and on appeal to this Court

were limited to whether the 1998 Sheriff’s Deed can be collaterally attacked to challenge

what rights were retained by Mildred and Adrian Worrell, and the extent to which those

rights were then conveyed to Collector’s Triangle through the 2006 General Warranty

Deed. Appellants concede that neither the 1998 Sheriff’s Deed nor the 2006 General

Warranty Deed apply to the 103.75 acre tract they now reference.

       {¶7}   Appellants attempt to compare this case to Neuhart v. TransAtlantic Energy

Corp., 7th Dist. Noble No. 17 NO 0449, 2018-Ohio-5115, appeal not allowed, 155 Ohio

St.3d 1421, 2019-Ohio-1421, 120 N.E.3d 867, ¶ 10 (2019). However, the issue in that

case is completely inapposite. In Neuhart, the parties created confusion as to the property

descriptions by labeling them and interchangeably using the labels during the trial court

proceedings. Furthering this confusion, the “Neuhart Well” was apparently located on the

Waldie property, not the Neuhart property. We remanded the matter to allow the parties

to clarify and appropriately label the properties involved.

       {¶8}   Here, there is no such confusion. This case involves 63.7 acres that passed

to Collector’s Triangle by means of the 1998 Sheriff’s Deed. The 103.75 property was

sold to a party not involved in these proceedings through a separate and distinct sheriff’s

deed. While the alleged oral agreement may apply to the 103.75 acre tract, that is

irrelevant to these proceedings. If Appellants wish to litigate whether the oral agreement

they allege applies to the larger parcel, they must file an action naming the appropriate

parties and raise an issue that relates to that property.

       {¶9}   For these reasons, Appellants’ motion for partial reconsideration is denied.




Case No. 19 HA 0010
                                                           –5–




JUDGE CHERYL L. WAITE


JUDGE GENE DONOFRIO


JUDGE DAVID A. D’APOLITO




                             NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 19 HA 0010